ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

Case 2

Co WA ND On BP WW LPO

ian
©

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page1of12 Page ID #:554

Sunny Byun & Ezequiel A. Pacheco
18645 Hatteras Street, Suite 185
Tarzana, California 91356

Tel: (310) 994-0123

Email: tarzanafile123@gmail.com
Plaintiffs Jn Pro Per

Dean A. Reeves (SBN 150558)
dreeves@afrct.com

ANGLIN, FLEWELLING, RASMUSSEN,

CAMPBELL & TRYTTEN LLP
301 N. Lake Avenue, Suite 1100
Pasadena, California 91101-4158

Tel: (626) 535-1900 | Fax: (626) 577-7764

Attorneys for Defendant
WELLS FARGO BANK, N.A.

Fred T. Winters (SBN 091545)
fwinters@aldridgepite.com

ALDRIDGE PITE, LLP

4375 Jutland Drive, Suite 200

P.O. Box 17935

San Diego, California 92177-0935

Tel: (858) 750-7600 | Fax: (619) 590-1385
Attorneys for Defendant CLEAR RECON

CORP Erroneously named as CLEAR
RECON CORP, AKA CLEAR RECON
CORP OF ARIZONA

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SUNNY BYUN A/K/A SUMMER JOY
LAKE; EZEQUIEL A. PACHECO;

Plaintiffs,
Vv

WELLS FARGO BANK N.A., AND
CLEAR RECON CORP. AKA, CLEAR
RECON CORP OF ARIZONA, AND
DOES 1 THROUGH 10, INCLUSIVE,

Defendants.

 

 

 

94000/FR 1848/02425863-3

CASE NO.: 2:19-cv-09334-FMO-JC

[Assigned to the Hon. Fernando M.
Olguin]

JOINT RULE 26(f) REPORT
Date: January 30, 2020

Time: 10:00 a.m.
Ctrm: 6D

 

CASE NO.: 2:19-CV-09334-FMO-JC
JOINT RULE 26(F) REPORT
Case 2

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

So OH NHN DW HR WY HO

NO bp KN HNO PO KN PD PD DR wie
oOo nN DB On BP WD NY K§ DOD DO WD as DB HA BW NPY KF OC

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 2of12 Page ID #:555

TO THE HONORABLE COURT:
JOINT RULE 26(f) REPORT

Pursuant to a telephone conference call between the parties and their counsel
that took place on January 8, 2020, the parties to the above-entitled action jointly
submit this Joint Rule 26(f) Report.

STATEMENT OF CASE

Plaintiffs’ Statement:

Wells Fargo

Defendant, Wells Fargo is attempting to collect on a mortgage where no
payment has been paid in more than nine years, by use of a non-judicial
foreclosure proceeding to enforce a void mortgage. It is void because it was
securitized into a closed trust. It is void because the mortgage was separated from
the note. (First Amended Complaint § 23.) The Defendant has imposed charges on
the account which it is neither entitled to collect, and is attempting to collect those
false and fraudulent charges through a non-judicial foreclosure process where they
are not obligated to provide an accounting of those charges. “63. Plaintiffs are
likely to succeed on the merits because the amounts charged by Wells Fargo are
inexplicably high; were not owed; and even their own pooling and servicing
agreements state that the Lender is only seeking payment of the principal and
interest, yet the billings contain sums for inspection fees which the Plaintiff never
agreed to pay, and the inspections were never performed; that Plaintiff is being
charged for sums which have already been recovered as the Defendant lenders
filed suit against their servicers and recovered some if not all of the mortgage from
a third party, yet credited the Plaintiff with none of the funds received; that the
mortgage was separated from the note, making it a nullity; and the mortgage was

securitized into a closed trust, and in so doing, voided the mortgage and violated

 

the terms of the trust. (First Amended Complaint § 63.)

CASE NO.: 2:19-CV-09334-FMO-JC

94000/FR 1 848/02425863-3 2 JOINT RULE 26(F) REPORT
Case 2

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

oC mH NI DB WN FB W HNO

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 3of12 Page ID #:556

That Plaintiff disputes the charges placed on the Defendants account and this
case is required to establish the amounts and justification for imposition of those
charges on an expired debt, and an explanation how the defendant is entitled to
enforce an expired debt.

Clear Recon Corp.:

The appointment of Clear Recon Corp. as Trustee, was fraudulent, as has
been the series of fraudulent substitutions of trustees that occurred prior to this one.
Plaintiff challenges the entire appointment process, and when the challenge is
sustained, any sale that occurred thereunder would be deemed void. Here, the
Substitution of Trustee was executed by Andrea Whitney of the firm Pite Duncan,
LLP as Wells Fargo Bank, NA’s attorney in fact, but there is no prior recorded
power of attorney or evidence whatsoever that Pite Duncan was retained by Wells
Fargo to empower her to execute the substitute of Trustee. What’s worse, is that a
review of the bar records for this State, Andrea Whitney is NOT a licensed
attorney and is not licensed to do business as an attorney in this state and is not
permitted to be the attorney in fact for a corporation, as that constitutes the
unlawful practice of law. There is NO EVIDENCE of contractual empowerment
for them to act as a trustee. It must be noted that the Substitution of Trustee was
executed in the State of California, County of San Diego. The signature was
notarized by Ashley Johnson in the State of California. It was also fraudulently
recorded in the State of California, making it void and a felony. See Exhibit 19
attached to the complaint, Instrument Number 20150545077, recorded on
5/12/2015 at 8:00 a.m.

Defendant Wells Fargo’s Statement:

 

Plaintiffs seek to stop the pending trustee’s sale of the subject property that

was commenced due to a default by the borrower on his loan obligations. To

 

support this position, Plaintiffs have concocted a fanciful series of allegations

CASE NO.: 2:19-CV-09334-FMO-JC

94000/FR 1848/02425863-3 3 JOINT RULE 26(F) REPORT
ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

Case 2

So HAN DB NT BPW NO

NO wo PO KH HN KH KH KD Dw me ee i eet te
oO nN DN AN BW NOK ODO OO Dn DBA FR Ww PHYO KY OC

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 4of12 Page ID #:557

regarding the “securitization” of the promissory note and allegations regarding the
validity of the recording notices related to the non-judicial foreclosure, all in an
effort to establish that Wells Fargo Bank, N.A. (“Wells Fargo”) is not the
beneficiary under the deed of trust recorded against the subject property, and argue
that Wells Fargo lacks the legal authority to foreclosure.

Clear Recon Corp.’s Statement:

 

Clear Recon Corp joins in Wells Fargo’s statement and adds that Plaintiffs’
allegations regarding supposed defects in the recorded Substitution of Trustee
whereby Clear Recon became the nonjudicial foreclosure trustee are false and have
no basis in the law. Plaintiffs also falsely allege that Clear Recon is not authorized
to conduct business in California, despite the fact that Clear Recon is a domestic
California corporation, active and in good standing. Clear Recon is also protected
by the qualified immunity privilege.

SUBJECT MATTER JURISDICTION

 

Case was originated in this court by Plaintiffs when the initial complaint was
filed in the United States District Court on October 30, 2019. The Complaint, in
part, seeks relief under a federal statute, namely 15 U.S.C. §§ 1692-1692P, and
thus the Court has federal question jurisdiction, pursuant to 28 U.S.C. § 1331.

LEGAL ISSUES

Plaintiffs contend that the following legal issues are presented by this case:

WELLS FARGO:

1, The purported debt is expired and unenforceable.

2. The charges imposed by Wells Fargo are neither due nor owing, and

fraudulent. See FAC {J 7-8.

 

3. The Substitution of the Trustee is void and fraudulent (as evidenced
above).
OAOOO/FR1848/02425863-3 4 CASE NO.: 2:19-CV-09334-FMO-JC

JOINT RULE 26(F) REPORT
Case 2

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

Oo AH IN DB OH FBP WY NO

BO NO KR KH KN KO KN KR DR wm me eee
oO nN DWN ON BP WD HO —§ CG CO WM as DA NA BR W PO KF CO

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page5of12 Page ID #:558

4. There are multiple entities entitled Clear Recon and it is questionable
at best as to their right to do business in this state.

5. The Plaintiff alleges that the subject mortgage has been securitized
into a closed trust and it is void and unenforceable.

6. That there are a series of fraudulently executed substitution of
trustees, including the latest ones, which constitutes multiple slanders of title that
all need to be removed from the title.

7. That the mortgage agreement has been breached because of the
multiple violations alleged, including fraudulent billing practices; violations of the
consent decree against Wells for seeking to enforce an expired mortgage; for
recording false documents in the official records (the void substitution of trustees)
and imposing charges on the account that are neither due nor owing. All of which
are prohibited by the consent decrees against Wells. What’s worse, is that there
are multiple violations of the FDCPA and the CDCPA when they attempted to
collect this void, expired obligation.

8. Tender is excused under these circumstances as carefully and fully
pled in the pleadings, and in the amended complaint.

9. That Tender is also not required under these circumstances, as
Plaintiff is entitled to an order that any sale, and any attempted sale void because
the failure to provide notice and the improper authentication of documents violated
the Deed of Trust statutes.

10. “The tender rule does not apply to a void, as opposed to a voidable,
foreclosure sale.” Martinez v. America’s Wholesale Lender, 446 Fed. App’x 940,
943 (9th Cir. 2011).”

CLEAR RECON:

1. The appointment of Clear Recon Corp. as Trustee, was fraudulent, as

 

has been the series of fraudulent substitutions of trustees that occurred prior to this

CASE NO.: 2:19-CV-09334-FMO-JC

94000/FR 1848/02425863-3 5 JOINT RULE 26(F) REPORT
Case 2

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

Oo CO AH DB WN BP WH NO KR

vy
i)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page6of12 Page ID #:559

one. Each separate substitution of trustee constitutes a slander of title and entitles
the Plaintiff to compensatory damages.

2. The appointment of the trustee was clearly fraudulent and without
authority and the appointment of Clear Recon is void as a matter of law, as the
person who executed the documents as the attorney in fact, was, not, in fact an
attorney and cannot represent Wells as an attorney. “6 Angles, Inc. v. Stuart-
Wright Mortgage, Inc. (2001), 85 Cal. App. 4th 1279 at 1285 where the Court
stated: “it is the general rule that courts have power to vacate a foreclosure sale
where there has been fraud in the procurement of the foreclosure decree or where
the sale has been improperly, unfairly or unlawfully conducted, or is tainted by
fraud or where there has been such a mistake that to allow it to stand would be
inequitable to purchaser and parties.” Therefore, a forged “robo-signed” signature
as shown in Exhibits 2-16 attached hereto, the Court in the instant case should be
inclined to permanently stay and vacate the foreclosure documents of the Subject
Property. Additionally, in Bank of America v. La Jolla Group II (2005)129
Cal.App.4th 706 , 28 Cal.Rptr.3d 825, the California Court of Appeals held that if
a trustee is not contractually empowered under a deed of trust to hold a sale, it is
totally void. See also Trout v. Trout, (1934), 200 Cal. 652 at 656.”

As a result, the Trustee is not entitled to any statutory protection; are debt
collectors who have acted in bad faith, and are attempting to collect a void, expired
obligation, and who are not entitled to any protection under the code.

Defendant Wells Fargo’s key legal issues in this matter include: (1)
Plaintiffs cannot bring an action requiring Wells Fargo to prove its authority to
proceed with the non-judicial foreclosure. Moreover, even if the loan was
securitized, the power of sale pursuant to the Deed of Trust is not lost and the

lender, beneficiary, trustee or any of their agents can initiate the non-judicial

 

CASE NO.: 2:19-CV-09334-FMO-JC

94000/FR 1848/02425863-3 6 JOINT RULE 26(F) REPORT
Case 2

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

So mH ND HD Wn BP W NO =

Do PO DO BR NO DN DN DN DR wee
OO SN DN OH BPW YO KH CO ODO FH Hs DB A BW PO KH OC

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 7of12 Page ID #:560

foreclosure proceedings upon the borrower’s default; and (2) Plaintiffs have not
tendered the indebtedness, they cannot enjoin the Trustee’s Sale.

Defendant Clear Recon Corp.’s key legal issues in this matter include:

Clear Recon is a lawfully substituted nonjudicial foreclosure trustee
appropriately following the procedures set forth by statute to process the
foreclosure. Clear Recon is not liable to Plaintiff under any of the theories pleaded
in the First Amended Complaint.

PARTIES, EVIDENCE, ETC.

Parties: Sunny Byun a/k/a Summer Lake Joy., Ezequiel A. Pacheco, Wells
Fargo Bank, N.A., and Clear Recon Corp.

Percipient Witnesses: Sunny Byun a/k/a Summer Lake Joy, Ezequiel A.
Pacheco and Jeannine Kim.

Key Documents: Equity Line with Flex Ability Agreement, dated April 28,
2005; Deed of Trust, dated April 28, 2005; Substitution of Trustee, recorded on
May 5, 2015; Notice of Default, recorded May 12, 2015; Notice of Trustee’s Sale,
recorded May 1, 2019.

INSURANCE

This matter does not involve any insurance coverage.

Plaintiff disputes this claim, as the Plaintiff is informed, believes, and
thereon alleges that the Lender had PMI insurance and the Lender has already filed
a claim and has been paid in full. Additionally, the Plaintiff is informed, believes,
and thereon alleges that the investors who are the holders of the void mortgage has
already sued Wells Fargo for some or all of their purported damages and have been
paid in full.

MAGISTRATE JUDGE

The parties do not consent to having a magistrate judge preside over this

 

action for all purposes, including trial.

CASE NO.: 2:19-CV-09334-FMO-JC

94000/FR1848/02425863-3 7 JOINT RULE 26(F) REPORT
Case 2

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

oC OA SN DH A BPW PO

NO KN BHO KN HN KN KR RO Rm wm ee
nH aT HD On BPW NYO KF DOD OBO DB HT DB WN BP WY NO KY OC

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 8of12 Page ID #:561

DISCOVERY PLAN

Plaintiffs intend to do request for admissions, demand for production of
documents, and specially prepared interrogatories. Plaintiffs intend to depose
individuals who executed the fraudulent substitution of trustees to determine why
they felt they were authorized to execute and notarize the fraudulent appointment;
obtain a direct admission that they are not licensed to practice law in this state and
did the substitution in this state; and then knowingly recorded a false document in
the official records, a felony if Wells Fargo and Clear Recon refuse to admit those
facts in the request for admissions.

Defendant Wells Fargo anticipates propounding special interrogatories and
requests for production of documents to Plaintiffs. Additionally, Wells Fargo also
intends on taking the Plaintiffs’ depositions, and the deposition of Jeannine Kim.

Defendant Clear Recon Corp also will propound written discovery to
Plaintiffs and participate in the taking of Plaintiffs’ depositions, and the deposition
of Jeannine Kim

The parties do not anticipate any issues regarding electronically stored
information (ESI) to the extent relevant ESI exists, and the parties will comply
with ESI provisions of the Federal Rule of Civil Procedure.

The parties do not anticipate issues regarding claims of privilege or of
protection of trial preparation materials following initial disclosures. Should such
issues arise, the parties agree to raise such issues in a timely fashion if and when
they are identified.

No formal changes are requested at this time to the limitations on discovery
posed by the Federal Rules of Civil Procedure.

No formal discovery has been completed. This matter is still in the

pleadings stage, with pending motions to dismiss. Parties agree to stipulate to

 

extend the initial disclosures required by Rule 26 of the Federal Rules of Civil

CASE NO.: 2:19-CV-09334-FMO-JC

94000/FR 1848/02425863-3 8 JOINT RULE 26(F) REPORT
Case 2

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

Oo WH nN WB A BP WH PPO

DN dO BR KR KN BRD BRD NR DR met
OO HN HD A FSF WD NY K§ DCD OO Wns HD NW BR WH PO & OO

 

19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page9of12 Page ID #:562

Procedure, until 20 days after the date on which the pleadings in this matter are at
issue,

Proposed Discovery Dates:

Expert Witnesses — Initial Disclosure February 1, 2021

Expert Witnesses — Rebuttal Disclosure February 22, 2021

Discovery Cut-Off January 15, 2021

Expert Discovery Cut-Off March 19, 2021

MOTIONS

Plaintiffs do not have any pending motions at this juncture.

Plaintiff expects that the Defendants will not be truthful or forthcoming in
their responses to the very pointed discovery and therefore expect that they will
have to file at least one motion to compel and seek terminating sanctions.

Defendant Wells Fargo has filed a Motion to Dismiss the First Amended
Complaint that is set for hearing on January 30, 2020.

Defendant Clear Recon Corp. has filed Motion to Dismiss the First
Amended Complaint that is set for hearing on January 23, 2020.

CLASS CERTIFICATION

This is not applicable to the instant litigation.

DISPOSITIVE MOTIONS

In the event Plaintiffs’ claims survive the defendants’ motion to dismiss,
then the defendants anticipate filing a motion for summary adjudication and/or
judgment.

Plaintiffs believe that there exists genuine issues of material fact, including
the amounts fraudulently billed, the reason for the imposition of those charges.
However, the Plaintiffs also believe that as a matter of law, the appointment of the

trustee is void as proven above and on the face of the documents and the public

 

records of the State Bar of California.

CASE NO: 2:19-CV-09334-FMO-JC

94000/FR 1848/02425863-3 9 JOINT RULE 26(F) REPORT
Case 2:

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

Oo CO SY WB WA BP WO PPO

DO bp KR KR KO KR NO DDD i et
OH nN DB nO FP WN K&§ ODO CO Wn HDB A BW HPO —§ CO

///
///
///
///

 

///

94000/FR 1848/02425 863-3 10

L9-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 10o0f12 Page ID #:563

date. The parties agree to have the matter submitted to a Magistrate Judge for a

settlement conference.

pursuant to Federal Rule of Civil Procedure §53 or an independent scientific

expert.

SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION

There have been no substantive settlement discussions between the parties to

Plaintiff believes that an amicable settlement is possible.
PRETRIAL CONFERENCE AND TRIAL DATES
The parties propose the following dates:
Final Pre-Trial Conference — May 18, 2021
Trial — June 7, 2021
TRIAL ESTIMATE
The parties estimate a 3 to 4 day trial, and Plaintiffs request a jury.
Plaintiffs anticipate calling no more than three witnesses.
Defendant Wells Fargo anticipates calling no more than 3 witnesses.
Defendant Clear Recon Corp. anticipates calling no more than 1 witness.
TRIAL COUNSEL
For Plaintiffs: Sunny Byun and Ezequiel A. Pacheco, in pro per.
For Wells Fargo: Jeremy E. Shulman, Dean A. Reeves
For Clear Recon Corp.: Fred T. Winters
INDEPENDENT EXPERT OR MASTER

This is not a case in which the court should consider appointing a master

 

CASE NO.: 2:19-CV-09334-FMO-JC
JOINT RULE 26(F) REPORT
Case 2:[19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 11 0f 12 Page ID #:564

 

 

 

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

 

 

 

I OTHER ISSUES
2 Parties do not anticipate the addition or appearance of any additional parties
3 |to this litigation. Parties do not anticipate the issue of severance or bifurcation
4 being raised in this matter.
5
© |Dated: January 16, 2020 SUNNY BYUN
7
8 By: /s/ Sunny Byun
9 Sunny Byun
Plaintiff, In Pro Per
10
11 |Dated: January 16, 2020 EZEQUIEL A. PACHECO
12
13 By: /s/ Ezequiel A. Pacheco
Ezequiel A. Pacheco
14 Plaintiff, In Pro Per
15
16 |Dated: January 16, 2020 ANGLIN, FLEWELLING, RASMUSSEN,
CAMPBELL & TRYTTEN LLP
17
18 By: /s/ Dean A. Reeves
19 Dean A. Reeves
Attorneys for Defendant
20 WELLS FARGO BANK, N.A.
21
09 Dated: January 16, 2020 ALDRIDGE PITE, LLP
23 ;
By: /s/ Fred T. Winters
24 Fred T. Winters
5 Attorneys for Defendant
CLEAR RECON CORP.
26
27
28

CASE NO.: 2:19-CV-09334-FMO-JC

94000/FR 1848/02425863-3 11 JOINT RULE 26(F) REPORT
Case 2:l19-cv-09334-FMO-JC Document 48 Filed 01/16/20 Page 12 of 12 Page ID #:565

ANGLIN FLEWELLING RASMUSSEN CAMPBELL & TRYTTEN LLP

oO A NI DB A FBP WD HO

NO BR DY NO NO DN RO DN DR mm ee ee
oOo SN DN ON HW NY | DTD ODO DW nyt DB WA BP WwW PO KF CO

 

CERTIFICATE OF SERVICE

_ I, the undersigned, declare that I am over the age of 18 and am not a party to
this action. I am employed in the City of Pasadena, California; my business
address is Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP, 301 North
Lake Avenue, Suite 1100, Pasadena, California 91101-4158.

On the date below, I served a copy of the foregoing document entitled:
JOINT RULE 26(f) REPORT
on the interested parties in said case as follows:

Served By Means Other than Served Electronically
Electronically Via the Court’s Via the Court’s CM/ECF System
CM/ECF System
Counsel for Defendant Clear Recon
Plaintiffs, In Pro Per Corp erroneously named as Clear Recon
Corp, aka Clear Recon Corp of Arizona

Sunny Byun
Ezequiel A. Pacheco Fred T. Winters, Esq.
18645 Hatteras Street, Suite 185 ALDRIDGE PITE, LLP
Tarzana, California 91356 4375 Jutland Drive, Suite 200
P.O. Box 17935
Tel: (310) 994-0123 San Diego, California 92177-0935

Email: tarzanafile123@gmail.com
Tel: (858) 750-7600 | Fax: (619) 590-1385
Email: fwinters@aldridgepite.com

BY MAIL: I am readily familiar with the firm’s practice of collection and
processing correspondence by mailing. Under that same practice it would be
deposited with U.S. Postal Service on that same day with postage fully
prepaid at Pasadena, California in the ordinary course of business. I am
aware that on motion of the party served, service is presumed invalid if postal
cancellation date or postage meter date is more than one day after date of
deposit for mailing in affidavit.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. I declare that | am employed in the
office of a member of the Bar of this Court, at whose direction the service was
made. This declaration is executed in Pasadena, California on January 16, 2020.

Laurie Hlista /s/ Laurie Hlista
(Type or Print Name) (Signature of Declarant)

 

 

 

CASE NO, 2:14-CV-02940-FMO-JCG

94000/FR1848/02425863-3
CERTIFICATE OF SERVICE
